- fo. “A

FD-302 (Rev. 5-8-10) : : Hii ;
FEDERAL BUREAU OF INVESTIGATION sr

Case 5:18-cr-00258-EJD Document 442-7 Filed 07/10/20 Page 1 of 3

  

Date of entry 03/30/2020

PATIENT MEDICAL INFORMATION

This document co patient medical information protected under the Privacy

    

Health Insurance Portability and Accoun ity Act. Such information may be

or the performance of one's official duties and only

 

information must be safeguarded and protected from

 

 

interviewed in person at

 

Arizona. Also present was Assistant United States Attorney
Jones. After being advised of the identity of the interviewers and the

nature of the interview, Asin provided the following information:

 

Asin was

several $100 gift cards

 

 

 

  

convenience for his patients that Theranos was located at Walgreens, were

part of Tt h e& reasons A si ns C APTS d us i ng Th eranos Ter h i Ss pat i en ts .

From the beginning, Asin did not see Theranos do fingerstick tests,

theugh he

 

Theranos material on their fingerstick tests.

re were times that Asin used Theranes and Asin did not trust the

 

would have

  

PSA test results from Theranos. A PSA test looked for the possibility of
prostate cancer. If the test came back high, the men would have to have a '

needle inserted from the penis to the prostate. Tf the PSA test was off, and

ported as incorrectly high, men could have to go through this

   

unnecessarily. Asin was net sure if a patient had this done,

or if he had the numbers re-tested first.

 

Investigationon §=O3/04/ 202¢ at Paradise Valley, Arizona, United States (In Person)

i? ii Date drafted 03/04/2020

by Adelaida Hernand

 

  

 

This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency, it and its contents are not
to be distributed outside your agency.

US-REPORTS-0015043
FD-302a (Rev.s-810)  CaS@ 5:18-cr-00258-EJD Document 442-7 Filed 07/10/20 Page 2 of 3

Continuation of FD-302 of (U) Interview of Dr. Gerald S. Asin Jon 93/04/2020 page =e OF SF

 

Asin also found Theranos

were also some protein and cal

 

Mh). Por example,

birth BB | bad a high

calcium was being monitored as part of monitoring her parathyroid. Asin had

5 do another blood test elsewhere. Asin noted that having toa get his

patients to redraw blood for a new test after a Theranos test, was probably

 

?

(

h ~ 4% AW we & LOol, f

not the most pleasant experience for his patients.

Asin called Theranos' office in California to talk to a pathologist about
Theranos' tests. Asin did not think he received a satisfactory answer from

these ca Ss

Orher patients received what appeared to be normal test results from
[heranos from Asin’s review at the time of the interview. For ex amp 1 e for

(date of birth the Theranos test

 

seeing Theranos advertisements expressing that it was

 

e fingerstick. Asin thought that Theranos was gooc

such as a providing a bottle of water

   

seemed efficient. Asin remembered hearing that Therancs

 

blood tests with a Tingerstick test, but they ended up

using vein draws, in Asin's experience. ae old Asin that Theranos
coulda do all the tests from a fingerstick test. Asin had a lot of $100 gift
cards for free Theranos tests so Asin sent a lot of people to Theranos for
ts. Asin also spoke with i about placing a Theranos lab in his
office. This would have been a great thing, since Asin was a small one-man
practice at the time, and did not have a lab. Locking back, Asin was glad he

dia not end up getting a Theranos lab in his practice.

Asin recalled his patient, hh im having a HIV test that said it

was reactive for HIV 14+2 antibodies, but non-reactive for HIV 1 antibody and
HIV 2 antibody,
sense, as it was

and 2,

 
 

US-REPORTS-0015044
FD-302aRev.s-10) Case 5:18-cr-00258-EJD Document 442-7 Filed 07/10/20 Page 3 of 3

Continuation of FD-302 of (U) Interview of Dr. Gerald S. Asin .On 93/04/2020 page 5 Of 3

 

Asin thought he started with Theranos around 2013 and ended in 2016. Asin
remembered that in 2016 there was a lot of “noise” about Theranos’ test
results, so Asin would tell patients that he was not sure they could trust
the Theranos test results. Asin slowed down the use of Theranos, but the
price was “so damn good” he did not stop using them. Asin felt like Theranes
was not the gold standard, like you might want for a peer reviewed study,

but it was probably okay for being so cheap.

Asin would have his patients retest at a place like Sonora Ouest, like

for the protein/calcium tests and PSA tests.

Asin remembered that his own PSA seemed higher than was right from 4

Theranos test.

Asin provided Theranos reccerds from some of his patient files [Agent's

nete: The documents were attached to 1A hereto].

US-REPORTS-0015045
